DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on December 13, 2019.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/13/2019 and 9/16/2020 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on December 13, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

7.	Claims 1, 4, 8-9, 11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 9,590,494) in view of Kojori (US 2008/0084201).
 	Regarding claim 1, Zhou et al discloses a power conversion device (i.e. circuit of Figures 3 and 4), comprising: 
 	a current detector (Fig. 3, current detector 304) connected to a first power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304); 
 	a coil (Fig. 3, inductive component 142) having a first end (Fig. 3, terminal of inductive component 142 connected to current detector 304) connected to the first power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) through the current detector (Fig. 3, current detector 304); 
 	a first semiconductor switch (Fig. 3, switch 136) with a first terminal (Fig. 3, terminal of switch 136 connected to node 128) connected to a second end (Fig. 3, terminal of inductive component 142 connected to node 128) of the coil (Fig. 3, inductive component 142); 
 	a second semiconductor switch (Fig. 3, switch 138) with a first terminal (Fig. 3, terminal of switch 138 connected to node 128) connected to the second end Fig. 3, terminal of inductive component 142 connected to node 128) of the coil (Fig. 3, inductive component 142); 
 	a first diode (Fig. 3, diode connected in parallel to switch 133) with a cathode connected to a second terminal (Fig. 3, terminal of switch 136 connected to high side node 124) of the first semiconductor switch (Fig. 3, switch 136) and an anode connected to a second power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to node 126);
 	a second diode (Fig. 3, diode connected in parallel to switch 135) with an anode connected to a second terminal (Fig. 3, terminal of switch 138 connected to low side node 122) of the second semiconductor switch (Fig. 3, switch 138) and a cathode connected to the second power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to node 126); 
 	a smoothing capacitor (Fig. 3, output capacitor 144) connected in parallel with the first and second diodes (Fig. 3, diodes connected in parallel to switches 133 and 135) and connected between the cathode of the first diode (Fig. 3, diode connected in parallel to switch 133) and the anode of the second diode (Fig. 3, diode connected in parallel to switch 135); and 
 	a control circuit (Fig. 4, circuit of control circuit 430, voltage supplies 432 an d434 and isolated DC-DC) configured to turn the first and second semiconductor switches (Fig. 3, switches 136 and 138) on or off based on a current detection (Fig. 4, signal inputted to control circuit 430) of the current detector (Fig. 3, current detector 304) (i.e. embodied as resistor 404 of Figure 4).
 	Zhou et al fails to explicitly disclose where the current detector comprises a first current detector, a second current detector connected between the first current detector and a first power supply terminal, the first and second current detectors connected in series, and a current detection of the first current detector and a current detection of the second current detector.
 	However, Kojori discloses where a current detector (i.e. circuit of Figure 10A) comprises a first current detector (Fig. 10A, resistor R element), a second current detector (Fig. 10A, resistor RCU connected to power terminal A) connected between the first current detector (Fig. 10A, resistor R element) and a first power supply terminal (Fig. 10A, power terminal A), the first (Fig. 10A, resistor R element) and second (Fig. 10A, resistor RCU connected to power terminal A) current detectors connected in series, and a current detection (Fig. 10A, signal outputted to terminal D) of the first current detector (Fig. 10A, resistor R element) and a current detection (Fig. 10A, signal outputted to terminal C) of the second current detector (Fig. 10A, resistor RCU connected to power terminal A).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a first and second current detector, as taught by Kojori, in order to improve current measuring accuracy.
 	Regarding claim 4, Zhou et al fails to explicitly disclose wherein the first current detector is a first resistor and the second current detector is a second resistor.
 	However, Kojori discloses where a first current detector (Fig. 10A, resistor R element) is a first resistor (i.e. resistor R element of Figure 10A) and a second current detector (Fig. 10A, resistor RCU connected to power terminal A) is a second resistor (i.e. resistor RCU connected to power terminal A of Figure 10A).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a first and second current detector, as taught by Kojori, in order to improve current measuring accuracy.
 	Regarding claim 8, Zhou et al further discloses wherein 
 	the first diode (Fig. 3, diode connected in parallel to switch 133) is a body diode of a first field effect transistor (Fig. 3, switch 133) that is connected to be turned on while the first power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) is at a positive potential (See Figures 2C-2D and column 5, lines 6-31) and turned off while the second power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to node 126) is at a positive potential (See Figures 2A-2B and column 4, line 43 to column 5, line 5), and  
 	44the second diode (Fig. 3, diode connected in parallel to switch 135) is a body diode of a second field effect transistor (Fig. 3, switch 135) that is connected to be turned off while the first power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) is at a positive potential (See Figures 2A-2B and column 4, line 43 to column 5, line 5) and turned on while the second power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to node 126) is at a positive potential (See Figures 2C-2D and column 5, lines 6-31).
 	Regarding claim 9, Zhou et al discloses a power conversion device (i.e. circuit of Figures 3 and 4), comprising: 
 	a current detector (Fig. 3, current detector 304) connected to a first power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304); 
 	a power factor correction circuit (Fig. 3, circuit of inductive component 142, switches 136 and 138, diodes connected in parallel to switches 133 and 135 and output capacitor 144) including;
 	 	a coil (Fig. 3, inductive component 142) having a first end (Fig. 3, terminal of inductive component 142 connected to current detector 304) connected to the first power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) through the current detector (Fig. 3, current detector 304); 
 	 	a first semiconductor switch (Fig. 3, switch 136) with a first terminal (Fig. 3, terminal of switch 136 connected to node 128) connected to a second end (Fig. 3, terminal of inductive component 142 connected to node 128) of the coil (Fig. 3, inductive component 142); 
 	 	a second semiconductor switch (Fig. 3, switch 138) with a first terminal (Fig. 3, terminal of switch 138 connected to node 128) connected to the second end Fig. 3, terminal of inductive component 142 connected to node 128) of the coil (Fig. 3, inductive component 142); 
 	 	a first diode (Fig. 3, diode connected in parallel to switch 133) with a cathode connected to a second terminal (Fig. 3, terminal of switch 136 connected to high side node 124) of the first semiconductor switch (Fig. 3, switch 136) and an anode connected to a second power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to node 126);
 	 	a second diode (Fig. 3, diode connected in parallel to switch 135) with an anode connected to a second terminal (Fig. 3, terminal of switch 138 connected to low side node 122) of the second semiconductor switch (Fig. 3, switch 138) and a cathode connected to the second power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to node 126); and 
 	 	a smoothing capacitor (Fig. 3, output capacitor 144) connected in parallel with the first and second diodes (Fig. 3, diodes connected in parallel to switches 133 and 135) and connected between the cathode of the first diode (Fig. 3, diode connected in parallel to switch 133) and the anode of the second diode (Fig. 3, diode connected in parallel to switch 135); and 
 	a control circuit (Fig. 4, circuit of control circuit 430, voltage supplies 432 an d434 and isolated DC-DC) configured to turn the first and second semiconductor switches (Fig. 3, switches 136 and 138) on or off based on a current detection (Fig. 4, signal inputted to control circuit 430) of the current detector (Fig. 3, current detector 304) (i.e. embodied as resistor 404 of Figure 4).
 	Zhou et al fails to explicitly disclose where the current detector comprises a first current detector, a second current detector connected between the first current detector and a first power supply terminal, the first and second current detectors connected in series, and a current detection of the first current detector and a current detection of the second current detector.
 	However, Kojori discloses where a current detector (i.e. circuit of Figure 10A) comprises a first current detector (Fig. 10A, resistor R element), a second current detector (Fig. 10A, resistor RCU connected to power terminal A) connected between the first current detector (Fig. 10A, resistor R element) and a first power supply terminal (Fig. 10A, power terminal A), the first (Fig. 10A, resistor R element) and second (Fig. 10A, resistor RCU connected to power terminal A) current detectors connected in series, and a current detection (Fig. 10A, signal outputted to terminal D) of the first current detector (Fig. 10A, resistor R element) and a current detection (Fig. 10A, signal outputted to terminal C) of the second current detector (Fig. 10A, resistor RCU connected to power terminal A).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a first and second current detector, as taught by Kojori, in order to improve current measuring accuracy.
 	Regarding claim 11, Zhou et al further discloses wherein the first (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) and second (Fig. 3, terminal of AC input voltage supply 102 connected to node 126) power supply terminals are connected to an alternating current power supply (Fig. 3, AC input voltage supply 102).
 	Regarding claim 13, Zhou et al fails to explicitly disclose wherein the first current detector is a first resistor and the second current detector is a second resistor.
 	However, Kojori discloses where a first current detector (Fig. 10A, resistor R element) is a first resistor (i.e. resistor R element of Figure 10A) and a second current detector (Fig. 10A, resistor RCU connected to power terminal A) is a second resistor (i.e. resistor RCU connected to power terminal A of Figure 10A).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a first and second current detector, as taught by Kojori, in order to improve current measuring accuracy.
 	Regarding claim 19, Zhou et al further discloses wherein 
 	the first diode (Fig. 3, diode connected in parallel to switch 133) is a body diode of a first field effect transistor (Fig. 3, switch 133) that is connected to be turned on while the first power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) is at a positive potential (See Figures 2C-2D and column 5, lines 6-31) and turned off while the second power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to node 126) is at a positive potential (See Figures 2A-2B and column 4, line 43 to column 5, line 5), and  
 	44the second diode (Fig. 3, diode connected in parallel to switch 135) is a body diode of a second field effect transistor (Fig. 3, switch 135) that is connected to be turned off while the first power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) is at a positive potential (See Figures 2A-2B and column 4, line 43 to column 5, line 5) and turned on while the second power supply terminal (Fig. 3, terminal of AC input voltage supply 102 connected to node 126) is at a positive potential (See Figures 2C-2D and column 5, lines 6-31).
 	Regarding claim 20, Zhou et al further discloses wherein the power factor correction circuit (Fig. 3, circuit of inductive component 142, switches 136 and 138, diodes connected in parallel to switches 133 and 135 and output capacitor 144) is a totem pole-type (See Figure 3).


	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 9,590,494) in view of Kojori (US 2008/0084201) and in further view of Usami (US 2017/0033706).
 	Regarding claim 2, Zhou et al discloses a control circuit (Fig. 4, circuit of control circuit 430, voltage supplies 432 an d434 and isolated DC-DC) to turn first and second semiconductor switches (Fig. 3, switches 136 and 138) on or off. 
 	Zhou et al fails to explicitly disclose wherein the control circuit is configured to perform pulse width modulation to turn the first and second semiconductor switches on or off.
 	However, Usami discloses wherein a control circuit (Figs. 1 and 2, control unit 20) is configured to perform pulse width modulation to turn first and second semiconductor switches (Fig. 1, switches P1 and P2) on or off (See paragraphs [0046]-[0049]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a control circuit, as taught by Usami, in order to obtain a circuit with improved efficiency and inexpensive power conversion control.
 	Regarding claim 10, Zhou et al discloses a control circuit (Fig. 4, circuit of control circuit 430, voltage supplies 432 an d434 and isolated DC-DC) to turn first and second semiconductor switches (Fig. 3, switches 136 and 138) on or off. 
 	Zhou et al fails to explicitly disclose wherein the control circuit is configured to perform pulse width modulation to turn the first and second semiconductor switches on or off.
 	However, Usami discloses wherein a control circuit (Figs. 1 and 2, control unit 20) is configured to perform pulse width modulation to turn first and second semiconductor switches (Fig. 1, switches P1 and P2) on or off (See paragraphs [0046]-[0049]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a control circuit, as taught by Usami, in order to obtain a circuit with improved efficiency and inexpensive power conversion control.

 	
 	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 9,590,494) in view of Kojori (US 2008/0084201), and in further view of Shiroyama et al (US 2013/0147440).
 	Regarding claim 3, Zhou et al discloses an alternating current power supply (Fig. 3, AC input voltage supply 102) and first (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) and second power supply (Fig. 3, terminal of AC input voltage supply 102 connected to node 126) terminals. 
 	Zhou et al fails to disclose a filter circuit between an alternating current power supply and the first and second power supply terminals.
 	However, Shiroyama et al discloses a filter circuit (Fig. 1, filter circuit 2) between an alternating current power supply (Fig. 1, circuit providing AC power across AC lines 1) and first and second power supply terminals (Fig. 1, AC lines 1).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a filter circuit, as taught by Shiroyama et al, in order to minimize undesired noise, transients, or electromagnetic interferences.
	Regarding claim 12, Zhou et al discloses an alternating current power supply (Fig. 3, AC input voltage supply 102) and first (Fig. 3, terminal of AC input voltage supply 102 connected to current detector 304) and second power supply (Fig. 3, terminal of AC input voltage supply 102 connected to node 126) terminals. 
 	Zhou et al fails to disclose a filter circuit between an alternating current power supply and the first and second power supply terminals.
 	However, Shiroyama et al discloses a filter circuit (Fig. 1, filter circuit 2) between an alternating current power supply (Fig. 1, circuit providing AC power across AC lines 1) and first and second power supply terminals (Fig. 1, AC lines 1).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a filter circuit, as taught by Shiroyama et al, in order to minimize undesired noise, transients, or electromagnetic interferences.

Allowable Subject Matter
8.	Claims 5-7 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device, wherein the control circuit is configured to: 
 	turn the second semiconductor switch on or off based on a detection result from the first current detector when the first power supply terminal is at a positive potential, and 
 	turn the first semiconductor switch on or off based on a detection result from the second current detector when the second power supply terminal is at a positive potential.
 
Regarding claims 6-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device, 43wherein 
 	the control circuit includes a polarity detection circuit configured to detect polarity of an alternating-current voltage supplied at the first and second power supply terminals, a voltage at a connection point between the first and second current detectors being used as a reference by the polarity detection circuit, and 
 	the control circuit is configured to switch between using one of the first or second semiconductor switches for performing pulse width control based on the polarity detected by the polarity detection circuit.

Regarding claims 14-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device, wherein 
 	the control circuit includes a polarity detection circuit configured to detect polarity of an alternating-current voltage supplied at the first and second power supply terminals, a voltage at a connection point between the first and second current detectors being used as a reference for the polarity detection circuit, and 
 	the control circuit is configured to switch between using one of the first or second semiconductor switches for performing pulse width control based on the polarity detected by the polarity detection circuit.

Regarding claim 16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device, wherein the control circuit is configured to: 
 	turn the second semiconductor switch on or off based on a detection result from the first current detector when the first power supply terminal is at a positive potential, and 
 	turn the first semiconductor switch on or off based on a 47detection result from the second current detector when the second power supply terminalis at a positive potential.

Regarding claims 17-18, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device, wherein the control circuit is configured to: 
 	convert a voltage across the smoothing capacitor into a setting voltage by using the voltage at the connection point between the first and second current detectors as a reference, and 
 	perform pulse width control based on the setting voltage.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Usami (US 9,780,691) deals with an AC-DC power conversion apparatus to output boosted DC voltage, Murai et al (US 9,632,564) deals with a power supply device, Gekinozu et al (US 2017/0019029) deals with a power conversion device, Kim et al (US 2016/0285353) deals with a switch driving circuit, and power factor correction circuit having the same, Sawada et al (US 2015/0023079) deals with a power supply device, Usami (US 2012/0014149) deals with a power conversion apparatus and method, Ishii et al (US 5,978,243) deals with an AC/DC converting circuit, and Toyozaki et al (US 5,751,567) deals with an AC-DC converter.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838